Dear Ms. Edwards:
Our office has received your opinion request regarding the nominating committee for the Southeast Louisiana Flood Protection Authority. You ask a legal opinion on the following questions: (1) whether the nominating committee is subject to the open meetings and public records statutes; (2) whether the nominating committee may meet in executive session to discuss the qualifications of potential board members; and (3) whether the nominating committees may meet by teleconference?
Since the Southeast Louisiana Flood Protection Authority Nominating Committee was recently established by the La. Legislature, under the provisions of LA. R.S. 38:330.1, it clearly falls within the definition of "public body" under LA. R.S. 42:4.2A (2) of Louisiana's "open meeting laws" as well as La. R.S. 44:1A(1) of our "public records" law. It is therefore the conclusion of this office that the committee is subject to both the "open meetings" law and the "public records" law.
Your second question as to whether the committee could meet in executive session to discuss the qualifications of the potential board members must be answered in the negative. LA. R.S. 42:6.1A. (1) specifically prohibits such action. The statute states in pertinent part, ". . . nothing in this Subsection shall permit an executive session for discussion of the appointment of a person to a public body . . ."
Your third question deals with "teleconferencing" by committee members for meetings. Our office has long held that the intent to of LA. R.S.42:5B. is to require physical presence at open meetings in order to participate in any manner. Any participation via telephone or otherwise, whether it is to obtain a quorum or to allow voting by non-present board members is a violation of the "open meeting" law. See Opinion No. 02-0106.
I believe the above addresses your concerns. Should you have further questions, please do not hesitate to contact our office.
  Yours very truly,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:__________________________  CHARLES H. BRAUD, JR. Assistant Attorney General
  CCF, Jr./CHB, Jr./sfj